                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                            No. 1:19-CV-272-LCB-LPA


MAXWELL KADEL, JASON FLECK,
CONNOR THONEN-FLECK, by his next
friends and parents, JASON FLECK AND
ALEXIS THONEN, JULIA MCKEOWN,
MICHAEL D. BUNTING, JR., C.B., by
his next friends and parents, MICHAEL
D. BUNTING, JR. and SHELLEY K.
BUNTING, and SAM SILVAINE,
                                                UNIVERSITY DEFENDANTS’
       Plaintiffs,                                CONSENT MOTION FOR
                                                THIRD EXTENSION OF TIME
       v.
                                                 TO ANSWER PLAINTIFFS’
                                                      COMPLAINT
DALE FOLWELL, in his official capacity
as State Treasurer of North Carolina, DEE
JONES, in her official capacity as
Executive Administrator of the North
Carolina State Health Plan for Teachers
and State Employees, UNIVERSITY OF
NORTH CAROLINA AT CHAPEL
HILL, NORTH CAROLINA STATE
UNIVERSITY, UNIVERSITY OF
NORTH CAROLINA AT
GREENSBORO, and NORTH
CAROLINA STATE HEALTH PLAN
FOR TEACHERS AND STATE
EMPLOYEES,

       Defendants.


      PURSUANT TO Fed. R. Civ. P. 6(b) and Local Rule 6.1, Defendants the University

of North Carolina at Chapel Hill, North Carolina State University, and the University of

North Carolina at Greensboro (collectively the “University Defendants”), hereby request a




      Case 1:19-cv-00272-LCB-LPA Document 58 Filed 05/20/20 Page 1 of 5
14-day extension of time in which to answer Plaintiffs’ Complaint for Declaratory,

Injunctive, and Other Relief.      Undersigned counsel has conferred with counsel for

Plaintiffs, and Plaintiffs consent to the additional extension requested. In support of this

motion, University Defendants state the following:

       1.     By text order entered April 23, 2020, this Court granted a motion by the

University Defendants for additional time to answer Plaintiffs’ Complaint. The University

Defendants’ current deadline to answer is May 26, 2020, which has not yet passed.

       2.     Undersigned counsel has worked diligently to educate herself on the

procedural history and claims at issue in this matter, and to prepare an Answer to Plaintiffs’

complaint on behalf of the three University Defendants.           Likewise, the University

Defendants have worked diligently to consider and confirm their individual responses to

each of Plaintiffs’ allegations. Undersigned counsel’s ability to confer with the University

Defendants and finalize their Answer has been complicated by the current COVID-19

health crisis and the remote working conditions of all persons involved.             Counsel

reasonably requires additional time to confirm and finalize the University Defendants’

Answer to Plaintiffs’ Complaint.

       3.     Likewise, undersigned counsel is working diligently to meet other pressing

demands, deadlines, and responsibilities in the midst of a global state of emergency. The

University Defendants, too, have been working to address critical and pressing concerns

regarding, among other things, commencement, summer courses, and the status of

university operations for the Fall 2020 semester. The ongoing health crisis constitutes good



                                              2


      Case 1:19-cv-00272-LCB-LPA Document 58 Filed 05/20/20 Page 2 of 5
cause for an allowance of additional time, which will enable the University Defendants and

undersigned counsel to more accurately respond to Plaintiffs’ claims and better preserve

the University Defendants’ rights and interests.

       4.     In addition, Assistant Attorney General Zachary Padget has recently entered

his appearance on behalf of the University Defendants.

       5.     The University Defendants do not seek an extension for any improper

purpose.

       6.     As noted above, undersigned counsel has conferred with Plaintiffs’ counsel

regarding this requested extension of time. Plaintiffs’ counsel has indicated that Plaintiffs

consent to the requested extension.

       WHEREFORE, the University Defendants request that the Court grant them an

extension of 14 days, to and including June 9, 2020, in which to serve their Answer to

Plaintiffs’ Complaint.

       Respectfully submitted, this 20th day of May, 2020.


                                          JOSHUA H. STEIN
                                          Attorney General

                                          /s/Nora F. Sullivan
                                          Nora F. Sullivan
                                          Assistant Attorney General
                                          NC State Bar No. 43284
                                          nsullivan@ncdoj.gov




                                             3


      Case 1:19-cv-00272-LCB-LPA Document 58 Filed 05/20/20 Page 3 of 5
                             NC Department of Justice
                             PO Box 629
                             Raleigh, NC 27602
                             Tel.: 919-716-6920
                             Fax: 919-716-6764

                             Counsel for Defendants University of North
                             Carolina at Chapel Hill, North Carolina State
                             University, and The University of North
                             Carolina at Greensboro




                                4


Case 1:19-cv-00272-LCB-LPA Document 58 Filed 05/20/20 Page 4 of 5
                            CERTIFICATE OF SERVICE

      I certify that the foregoing University Defendants’ Consent Motion for Third

Extension of Time to Answer Plaintiffs’ Complaint was electronically filed with the Clerk

of Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.

      This 20th day of May, 2020.


                                         /s/Nora F. Sullivan
                                         Nora F. Sullivan
                                         Assistant Attorney General




                                           5


      Case 1:19-cv-00272-LCB-LPA Document 58 Filed 05/20/20 Page 5 of 5
